Title: To James Madison from George Graham, 15 September 1817
From: Graham, George
To: Madison, James


Dear SirDept. of War Sepr. 15th. 1817
Yours of the 10th Inst. covering a Letter to you from Mr. French was duly received. On examining the files of this Dept. it appears that his recommendations for a Commission in the Army were placed on file, but burnt with all the other papers of that description when the enemy were at this place. I return you Mr. French’s letter, And am with great respect & esteem—yours &c
Geo Graham
